      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 1 of 32




          IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                    EL PASO DIVISION

JAVIER CADENA                      §
CAZARES and ANGELINA               §
CAZARES,                           §
    Plaintiffs,                    §
                                   §
v.                                 §                   EP-20-CV-5-PRM
                                   §
ORTHO EL PASO, P.A.,               §
CVS HEALTH INC. d/b/a              §
CVS, CVS CAREMARK,                 §
INC. d/b/a CVS, GENCO              §
PHARMACEUTICAL                     §
SERVICES, AVENTIS                  §
INC., AVENTIS                      §
PHARMACEUTICAL, INC.,              §
SANOFI SA, SANOFI U.S.,            §
SANOFI-AVENTIS,                    §
SANOFI-AVENTIS LLC,                §
SANOFI-AVENTIS U.S.                §
LLC, SANOFI U.S.                   §
SERVICES INC., SANOFI              §
PASTEUR, SANOFI                    §
GENZYME, GENZYME                   §
CORPORATION,                       §
GENZYME BIOSURGERY,                §
     Defendants.                   §

MEMORANDUM OPINION AND ORDER ACCEPTING IN PART
     AND REJECTING IN PART THE REPORT AND
   RECOMMENDATION OF THE MAGISTRATE JUDGE

     On this day, the Court considered the Magistrate Judge’s “Report

and Recommendation” (ECF No. 22) [hereinafter “R. & R.”], filed on
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 2 of 32




June 12, 2020; Defendants CVS Health Inc. d/b/a CVS, CVS Caremark,

Inc. d/b/a CVS, Genco Pharmaceutical Services, Aventis Inc., Aventis

Pharmaceutical, Inc., Sanofi SA, Sanofi U.S., Sanofi-Aventis, Sanofi-

Aventis LLC, Sanofi-Aventis U.S. LLC, Sanofi U.S. Services Inc., Sanofi

Pasteur, Sanofi Genzyme, Genzyme Corporation, Genzyme Biosurgery’s

[hereinafter “Removing Defendants”] “Objection to the Report and

Recommendation” (ECF No. 23) [hereinafter “Removing Defendants’

Objection”], filed on June 24, 2020; Defendant Ortho El Paso P.A.’s

[hereinafter “Defendant Ortho El Paso”] “Objection to Report and

Recommendation” (ECF No. 24) [hereinafter “Defendant Ortho El

Paso’s Objection”], filed on June 24, 2020; and Plaintiffs’ “Response to

the Non-Diverse Defendant’s Objections to the Report and

Recommendation” (ECF No. 25), filed on June 26, 2020, in the above-

captioned cause.

     In its R. & R., the Magistrate Judge recommended granting

Plaintiffs Javier Cadena Cazares and Angelina Cazares’s [hereinafter

“Plaintiffs”] “Motion to Remand” (ECF No. 4), filed on February 7, 2020.

R. & R. 1. Further, the Magistrate Judge recommended that in the

event the Court adopts the R. & R. and grants Plaintiffs’ Motion to


                                    2
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 3 of 32




Remand, that the Court refrain from ruling on Defendant Ortho El

Paso’s “Motion to Dismiss for Failure to State a Claim Upon Which

Relief May be Granted” (ECF No. 10) [hereinafter “Motion to Dismiss”],

filed on February 25, 2020. Id. at 21. Alternatively, if the Court denies

the Motion to Remand, the Magistrate Judge recommended that the

Court deny the Motion to Dismiss as moot. Id. After due consideration,

the Court is of the opinion that for the reasons set forth below, the R. &

R. should be accepted in part and rejected in part, Plaintiffs’ Motion to

Remand should be denied, and Defendant Ortho El Paso’s Motion to

Dismiss should be denied as moot.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.    State Court Proceedings

     This case arises out of a personal injury claim. Plaintiffs allege

that Plaintiff Javier Cazares sustained injuries after receiving an

injection of “the drug Synvisc-One® (Hylan g-f20).” Notice of Removal

Ex. A, at 5, Jan. 8, 2020, ECF No. 1. Named Defendants are

“manufacturers, designers, producers, marketers, sellers, handlers,

and/or distributors” of Synvisc-One®.” Id. Plaintiffs assert that a batch

of Synvisc-One® syringes that “had been produced at Defendants’ plant


                                    3
       Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 4 of 32




and distributed between October 25, 2017 and November 7, 2017” had

become contaminated. Id.

      Plaintiffs further claim that Plaintiff Javier Cazares received an

injection from the contaminated batch of Synvisc-One® syringes,

resulting in the instant suit:

      On November 9, 2017, Mr. Cazares was suffering from
      osteoarthritis in his knee. Plaintiff's doctor, working from
      Defendant Ortho El Paso's facility where the drug was
      ultimately distributed and sold for final use, administered a
      dose of contaminated Synvise-One® to Mr. Cazares for his
      knee pain. The contaminated syringe was placed into the
      stream of commerce by all named Defendants, who at all
      times relevant to this lawsuit, maintained exclusive control
      of the manufacture, distribution, sale, and administration of
      the bacteria-infused Synvisc-One®. Due to the bacterial
      cocktail he was injected with, Mr. Cazares suffered an
      immediate adverse reaction and subsequent infection that
      eventually necessitated several surgeries, months of
      therapy, and numerous hospitalizations. As a result of the
      injuries caused by the Defendants, both Plaintiffs sustained
      severe injuries described below.

Id. at 5.

      Plaintiffs bring claims of strict liability, manufacturing defect,

negligence, breach of express warranty, and breach of the implied

warranties of merchantability and fitness for particular purpose,

against several named defendants. Id. at 6–9. Against Defendant

Ortho El Paso specifically, Plaintiffs assert the product liability claims

                                     4
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 5 of 32




of strict liability, implied breach of warranty, and express breach of

warranty. 1 See id. (refraining from including Defendant Ortho El Paso

in its negligence or manufacturing defect claims).

     B.    Removal, Motion to Remand, and Motion to Dismiss

     Plaintiffs initially filed suit in the 34th Judicial District Court in

El Paso County, Texas, on November 8, 2019, and filed their “First

Amended Petition” (ECF No. 1-1) [hereinafter “Petition”], on January 2,

2020. Id. at 2. The case was then removed to the United States District

Court for the Western District of Texas, El Paso Division, on January 8,

2020, by Removing Defendants. Id. at 1–2; Notice of Removal Ex. B, at

2–5. Removing Defendants contend that removal is proper based on 28

U.S.C. § 1332 diversity jurisdiction. Notice of Removal 2. Further,


1 The Court recognizes that Removing Defendants’ second objection is
that Plaintiffs did not properly assert these claims against Defendant
Ortho El Paso in their state-court Petition. Removing Defs.’ Obj. 9.
However, for the purposes of the Court’s analysis of Removing
Defendants’ first objection, the Court assumes, without deciding, that
Plaintiffs properly alleged these claims against Defendant Ortho El
Paso in their Petition in state court. This assumption is accordant with
the strict approach courts must take in assessing the propriety of
removal. See Manguno v. Prudential Prop. And Cas. Ins. Co., 276 F.3d
720, 723 (5th Cir. 2002) (“Any ambiguities are construed against
removal because the removal statute should be strictly construed in
favor of remand.”) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335,
339 (5th Cir. 2000)).
                                     5
        Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 6 of 32




Removing Defendants aver that the presence of Defendant Ortho El

Paso, a Texas citizen, does not destroy diversity of the parties because

Defendant Ortho El Paso was improperly joined to the lawsuit.2 Id. at

3–8.

        On February 7, 2020, Plaintiffs filed their “Motion to Remand”

(ECF No. 4), arguing that the Court does not have subject matter

jurisdiction. In particular, Plaintiffs allege that the case lacks complete

diversity because Defendant Ortho El Paso is a proper party to the suit.

Mot. to Remand 5. Thereafter, Removing Defendants’ filed their

“Response in Opposition to Plaintiffs’ Motion to Remand” (ECF No. 7)

[hereinafter “Response to Motion to Remand”] on February 13, 2020.

        Defendant Ortho El Paso filed its “Motion to Dismiss for Failure to

State a Claim Upon Which Relief May be Granted” (ECF No. 10)

[hereinafter “Motion to Dismiss”] on February 25, 2020, refuting

Plaintiffs’ Motion to Remand by raising essentially the same arguments

as those found in Removing Defendants’ Notice of Removal and

Response to Motion to Remand. Thereafter, Plaintiffs filed their

“Response to Defendant Ortho El Paso P.A.’s Untimely Motion to


2   Defendant Ortho El Paso did not join in removal. Notice of Removal 3.
                                      6
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 7 of 32




Dismiss” (ECF No. 10) on March 10, 2020. Three days later, on March

3, 2020, Defendant Ortho El Paso filed its “Reply to Plaintiffs’ Response

to Motion to Dismiss” (ECF No. 12).

     C.    The Magistrate Judge’s R. & R.

     On April 29, 2020, the Court referred Plaintiffs’ Motion to Remand

and Defendant Ortho El Paso’s Motion to Dismiss to the Magistrate

Judge for determination pursuant to 28 U.S.C. § 636(b)(1)(B) and Rule

1(d) of Appendix C to the Local Rules of the United States District

Court for the Western District of Texas. Order Referring Mots. to

United States Magistrate Judge 1, Apr. 29, 2020, ECF No. 20.

     The Magistrate Judge filed its R. & R. on June 12, 2020,

recommending that the Court (1) grant Plaintiffs’ Motion to Remand

and (2) refrain from ruling on, or, in the alternative, deny as moot,

Defendant Ortho El Paso’s Motion to Dismiss. R. & R. 20–21. The

Magistrate Judge conducted a “Rule 12(b)(6)-type analysis”3 to conclude

that there is a “reasonable basis for the district court to predict that




3 A “Rule 12(b)(6)-type analysis” requires “looking initially at the
allegations of the complaint to determine whether the complaint states
a claim under state law against the in-state defendant.” R. & R. 6
(quoting Smallwood, 385 F.3d at 573).
                                     7
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 8 of 32




[Plaintiffs] might be able to recover against [Defendant Ortho El Paso]”

in state court. Id. at 5, 6, 11, 20 (quoting Smallwood v. Illinois Cent.

R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)). In making its

determination of state law, the Magistrate Judge noted that “it must

look to final decisions of the state’s highest court,” but that in the

absence of such a decision, it “may look to the decisions of intermediate

appellate state courts for guidance.” Id. at 6 (quoting James v. State

Farm Mut. Auto. Ins. Co., 743 F.3d 65, 69 (5th Cir. 2014)). The

Magistrate Judge limited its analysis to the claims asserted in

Plaintiffs’ state court Petition “as they existed at the time of removal.”

R. & R. 5 (quoting Manguno, 276 F.3d at 723 (citing Cavallini v. State

Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995)).

     In its R. & R., the Magistrate Judge found that Plaintiffs

sufficiently asserted a claim against Defendant Ortho El Paso for

breach of express warranty under Texas state law. Rejecting the cases

cited by Removing Defendants as inapposite, the Magistrate Judge

reasoned that it was not a “settled rule under Texas law” whether

Plaintiffs could recover against a medical provider like Defendant Ortho

El Paso for breach of express warranty. Id. at 11. Accordingly, the


                                      8
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 9 of 32




Magistrate Judge refused to “foreclose the availability” of that claim

“under these factual circumstances.” Id. at 20. The Magistrate Judge

elected to not analyze any of the remaining claims Plaintiffs asserted

against Defendant Ortho El Paso. Id. at 20. Pursuant to the

Magistrate Judge’s analysis, because there is a reasonable probability

that Plaintiffs can recover in state court against Defendant Ortho El

Paso on an express-breach-of-warranty claim, Defendant Ortho El Paso

is a proper party to the suit. Accordingly, the Magistrate Judge

concluded that the case lacks complete diversity and should be

remanded back to state court.

     Furthermore, having concluded that the Court should grant the

Motion to Remand because Defendant Ortho El Paso was properly

joined to the suit, the Magistrate Judge recommended that the Court

refrain from ruling on Defendant Ortho El Paso’s Motion to Dismiss.

Id. at 21–22. In the alternative, however, if the Court determined that

Defendant Ortho El Paso was improperly joined to the suit, thereby

rejecting the conclusions in the R. & R., the Magistrate Judge

recommended denying the Motion to Dismiss as moot for lack of subject

matter jurisdiction. Id. at 21.


                                    9
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 10 of 32




      D.    Defendants’ Objections to R. & R.

      On June 24, 2020, Removing Defendants filed their timely

objection to the R. & R. Therein, Removing Defendants raised two

objections. First, they assert that the Magistrate Judge should have

recommended denying the Motion to Remand because “there is no

reasonable basis to believe Plaintiffs can recover against [Defendant]

Ortho El Paso P.A.” Removing Defs.’ Obj. 2–3. Removing Defendants

support this objection with two ancillary assertions: (1) the Magistrate

Judge “applied an overly stringent interpretation of the controlling ‘no

reasonable basis’ standard”; and (2) the Magistrate Judge erred in

rejecting Texas appellate court cases that “[r]esolve the [p]recise

[i]ssues” in this case. See id. at 3–4.

      Second, Removing Defendants objected that “Plaintiffs’ breach of

express warranty claim [is] [in]sufficient to state a viable claim against

Ortho El Paso.” Id. at 9. Removing Defendants claimed that Plaintiffs’

Petition did not adequately plead the required elements of breach of

express warranty, and that Plaintiffs’ use of the general “Defendants” in

describing the breach-of-express-warranty claim failed to sufficiently

attribute conduct to Defendant Ortho El Paso. Id. at 9–10. They also


                                     10
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 11 of 32




contend that because the breach-of-express-warranty claim is the only

claim that the Magistrate Judge analyzed and identified as reasonably

meritorious, its insufficiency necessitates a dismissal of Defendant

Ortho El Paso. Id.

      On the same day that Removing Defendants filed their Objection,

Defendant Ortho El Paso did the same. Therein, Defendant Ortho El

Paso “adopt[ed] by reference the arguments and authorities cited in

[Removing Defendants’ Objection].” Def. Ortho El Paso’s Obj. 2.

Relying on many of the same arguments asserted in Removing

Defendants’ Objection, Defendant Ortho El Paso requested that the

Court grant its Motion to Dismiss. Id. Plaintiffs’ filed their Response to

Defendant Ortho El Paso’s Objection on June 26, 2020.

II.   LEGAL STANDARD

      A.   Review of the Magistrate Judge’s Recommendations

      The Court must conduct a de novo review of any of the Magistrate

Judge’s conclusions to which a party has objected. See 28 U.S.C.

§ 636(b)(l)(C) (“A judge of the court shall make a de novo determination

of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Any party may contest


                                    11
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 12 of 32




the Magistrate Judge’s findings by filing written objections within

fourteen days of being served with a copy of the R. & R. 28 U.S.C.

§ 636(b)(l)(C).

      The objections to the R. & R. must identify those findings or

recommendations that the party wishes to have the district court

consider. Thomas v. Arn, 474 U.S. 140, 151 (1985). Findings to which

no specific objections are made do not require de novo review; the Court

need only determine whether these findings are clearly erroneous or

contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989).

      B.    Motion to Remand

            1. Removal Based on Diversity Jurisdiction

      Pursuant to 28 U.S.C. § 1441(a), federal law provides for the

removal of civil actions brought in a state court over which the district

court has original jurisdiction. “A federal district court may exercise

original jurisdiction over any civil action that either satisfies diversity

requirements or that arises under the federal constitution, statutes, or

treaties.” Energy Mgmt. Servs., L.L.C. v. City of Alexandria, 739 F.3d

255, 258–59 (5th Cir. 2014) (citing 28 U.S.C. §§ 1331, 1332, 1369).


                                     12
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 13 of 32




“Thus, under § 1441, removal is proper only when the court has original

jurisdiction over at least one asserted claim under either federal

question or diversity jurisdiction.” Id. at 259. Diversity jurisdiction is

established in “all civil actions where the matter in controversy exceeds

the sum or value of $75,000 . . . and is between . . . citizens of different

states.” 28 U.S.C. § 1332(a)(1).

      “The removing party bears the burden of showing that federal

jurisdiction exists and that removal was proper.” Manguno, 276 F.3d at

723. To establish federal jurisdiction based on diversity, “the

[removing] party must ‘distinctly and affirmatively allege’ the

citizenship of the parties.” Howery v. Allstate Ins. Co., 243 F.3d 912,

919 (5th Cir. 2001) (alteration omitted) (quoting Stafford v. Mobil Oil

Corp., 945 F.2d 803, 804 (5th Cir. 1991)). If the removing party “fails to

meet that burden, [a court] cannot presume the existence of federal

jurisdiction.” Id.

      Furthermore, “[t]o determine whether jurisdiction is present for

removal, [courts] consider the claims in the state court petition as they

existed at the time of removal.” Manguno, 276 F.3d at 723 (citing

Cavallini v. State Farm Mut. Auto Ins Co., 44 F.3d 256, 264 (5th Cir.


                                     13
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 14 of 32




1995)). “Any ambiguities are construed against removal because the

removal statute should be strictly construed in favor of remand.” Id.

(citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

            2. Improper Joinder

      A case lacks diversity pursuant to 28 U.S.C. § 1441 “if any of the

parties in interest properly joined and served as defendants is a citizen

of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2)

(emphasis added). If an in-state defendant was joined to the case,

courts must conduct an “improper joinder inquiry” to determine

whether that joinder is valid. Smallwood, 385 F.3d at 573. There are

“two ways to establish improper joinder: ‘(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to

establish a cause of action against the non-diverse party in state court.’”

Id. (quoting Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003)). A

determination that the in-state defendant was improperly joined

requires dismissal of that defendant and allows the case to remain in

federal court.

      The second approach to the improper-joinder inquiry assesses

whether “the defendant demonstrated that there is no possibility of


                                      14
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 15 of 32




recovery by the Plaintiff against an in-state defendant.” Id. The

reviewing court must determine whether there is “no reasonable basis

for the district court to predict that the plaintiff might be able to recover

against an in-state defendant.” Id. Courts may do this in one of two

ways. Id. First, courts may conduct “a Rule 12(b)(6)-type analysis.” Id.

This requires “looking initially at the allegations of the complaint to

determine whether the complaint states a claim under state law against

the in-state defendant.” Id. Second, courts may “pierce the pleadings

and conduct a summary inquiry” to evaluate whether a defendant has

raised a claim but “misstated or omitted discrete facts that would

determine the propriety of joinder.” Id.

     C.    Motion to Dismiss for Failure to State a Claim Upon
           Which Relief Can Be Granted

     Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may

move to dismiss a complaint that fails to state a claim upon which relief

can be granted. To survive a Rule 12(b)(6) motion, a complaint must

contain “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is

                                     15
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 16 of 32




liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 556).

     In considering a Rule 12(b)(6) motion, the reviewing court must

“construe[] [the plaintiff’s complaint] in a light most favorable to the

plaintiff, and the allegations contained therein are to be taken as true.”

Oppenheimer v. Prudential Secs. Inc., 94 F.3d 189, 194 (5th Cir. 1996).

However, the reviewing court’s analysis is limited to the facts alleged in

the complaint. Spivey v. Robertson, 197 F.3d 772 (5th Cir. 1999).

     D.    Determining Issues of State Law

     “To determine issues of state law, [federal courts] look to final

decisions of the state’s highest court, and when there is no ruling by

that court, then [federal courts] have the duty to determine as best

[they] can what the state’s highest court would decide.” James, 743

F.3d at 69 (quoting Westlake Petrochems., L.L.C. v. United Polychem,

Inc., 688 F.3d 232, 238 n.5 (5th Cir. 2012)) (internal quotation marks

omitted). In surmising what a state high court would decide, federal

courts “‘must follow the decisions of intermediate state courts’ unless

there is ‘convincing evidence that the highest court of the state would

decide differently.’” City of San Antonio v. Hotels.com, L.P., 876 F.3d


                                    16
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 17 of 32




717, 722 (5th Cir. 2017) (quoting Stoner v. New York Life Ins., Co., 311

U.S. 464, 467 (1940)).

III. ANALYSIS

     A.    Motion to Remand

     As articulated above, Removing Defendants assert two objections

to the R. & R.: (1) that the Magistrate Judge should have recommended

denying the Motion to Remand because “there is no reasonable basis to

believe Plaintiffs can recover against [Defendant] Ortho El Paso P.A.”;

and (2) that “Plaintiffs’ breach of express warranty claim [is]

[in]sufficient to state a viable claim against [Defendant] Ortho El Paso.”

Removing Defs.’ Obj. 2–3, 9. Because the Court is of the opinion that its

ruling on Removing Defendants’ first objection sufficiently resolves the

matter, the Court will not address the second objection.

     Removing Defendants support their first objection with two

ancillary assertions: (1) the Magistrate Judge “applied an overly

stringent interpretation of the controlling ‘no reasonable basis’

standard”; and (2) the Magistrate Judge erred in rejecting Texas

appellate court cases that “[r]esolve the [p]recise [i]ssues” in this case.

See id. at 3–4.


                                     17
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 18 of 32




     After due consideration, the Court will deny the Motion to

Remand. The Court’s ruling is based on three intermediary

determinations: (1) the Court must apply a no-reasonable-basis

standard that does not include a settled-rule framework; (2) pursuant to

relevant Texas law, there is no reasonable basis for a claim by Plaintiffs

against Defendant Ortho El Paso; and (3) Plaintiffs improperly joined

Defendant Ortho El Paso.

           1. The No-Reasonable-Basis Standard

     The Court first considers the no-reasonable-basis standard. In its

R. & R., the Magistrate Judge noted that the standard for assessing

improper joinder was whether there is “no reasonable basis for the

district court to predict that the plaintiff might be able to recover

against an in-state defendant.” R. & R. 5 (quoting Smallwood, 385 F.3d

at 573). Applying this standard, the Magistrate Judge found that there

was indeed a reasonable basis for Plaintiffs to recover against

Defendant Ortho El Paso in state court. Id. at 11. The Magistrate

Judge’s findings were based on its assessment that it was not a “settled

rule under Texas law” that Plaintiffs’ cannot prevail on their express-




                                     18
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 19 of 32




breach-of-warranty claim against a medical provider like Defendant

Ortho El Paso. Id. at 11.

     Removing Defendants object to the Magistrate Judge’s application

of the “no reasonable basis” standard. Removing Defs.’ Obj. 3–4. They

agree that the no-reasonable-basis standard is the correct standard but

aver that the Magistrate Judge’s incorporation of a “settled rule”

framework improperly narrowed the analysis. Id.

     In light of the controlling Fifth Circuit precedent, the Court

determines that the settled rule framework does not apply in this case.

There is no reason to believe that courts should be incorporating a

settled-rule framework when applying the no-reasonable-basis

standard. See Smallwood, 385 F.3d at 573 (“To reduce possible

confusion, we adopt [the no reasonable basis] phrasing of the required

proof and reject all others . . . .”). Indeed, such an approach improperly

heightens the standard that Defendants must meet. Defendants must

show that there is no reasonable basis to predict that Plaintiffs may

recover against a medical provider like Defendant Ortho El Paso in this

case; it is not their burden, however, to show that Texas state courts

have conclusively eliminated the possibility. As such, the Court rejects


                                    19
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 20 of 32




the Magistrate Judge’s recommendation as to the settled-rule approach

to the no-reasonable-basis standard.

           2. Application of Texas Law

     The Court next considers Texas appellate cases that Removing

Defendants claim foreclose Plaintiffs’ ability to recover against

Defendant Ortho El Paso in state court. The Court concludes that

Texas law indeed forecloses Plaintiffs’ claims against Defendant Ortho

El Paso and that Plaintiffs' Motion to Remand should be denied.

                 a. The Magistrate Judge’s Recommendation

     In assessing the viability of the state law claims, the Magistrate

Judge correctly noted that federal courts must look to “decisions of the

state’s highest court,” but that in the absence of such a decision, the

court “may look to the decisions of intermediate appellate state courts

for guidance.” R. & R. 6 (quoting James, 743 F.3d at 69). The

Magistrate Judge then analyzed the cases cited by Removing

Defendants to determine whether it was a “settled rule under Texas

law” that Plaintiffs would be unable to prevail on their breach-of-

express-warranty claim against a medical provider like Defendant

Ortho El Paso. Id. at 11. If it was not a “settled rule under Texas law,”


                                    20
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 21 of 32




then, according to the Magistrate Judge, there is a reasonable basis for

Plaintiffs to succeed in state court, and Defendant Ortho El Paso would

be properly joined to the suit. See id.

     After conducting its analysis, the Magistrate Judge rejected all of

the cases cited by Removing Defendants as not controlling. Id. at 11–

17. The Magistrate Judge explained that Removing Defendants’

reliance on Cobb v. Dallas Forth Worth Medical Center—Grand Prairie,

48 S.W.3d 820, 826–27 (Tex. App. 2001) was unpersuasive. Id. at 17.

In Cobb, a Texas appellate court ruled that plaintiffs could not bring

claims of strict liability, breach of implied warranty, and breach of

express warranty against a medical center. Cobb, 42 S.W.3d at 823.

The Magistrate Judge found the analysis unconvincing because it was a

“brief” opinion that mostly focused on the strict-liability claim. R. & R.

14; see also id. at 19–20 (“[Removing Defendants] have provided a

citation to only one case even mentioning express warranty, Cobb,

which itself provides no analysis of that cause of action.”). Additionally,

the Magistrate Judge proposed that the two cases the Cobb court relied

on, Easterly v. HSP Texas, Inc., 772 S.W.2d 211 (Tex. App. 1989), and

Walden v. Jeffrey, 907 S.W.2d 446 (Tex. 1995), were inapposite because


                                    21
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 22 of 32




they did not involve a claim for breach of express warranty. Id. at 14–

17.

      Further, the Magistrate Judge dismissed the rest of the cases

cited by Removing Defendants as not controlling because, like Easterly

and Walden, none of them involved a claim of breach of express

warranty. Id. at 11–14. Similar to Easterly and Walden, many of the

cases dealt with either strict liability, breach of implied warranty, or

both, but not breach of express warranty. See id.

      Thus, the Magistrate Judge found that neither Cobb, nor the

authorities on which it relied, nor any of the other cases cited by

Removing Defendants, had settled the viability of an express breach of

warranty claim against a medical provider. Id. at 19–20. Refraining

from assessing Plaintiffs’ other product-liability claims, the Magistrate

Judge concluded that there was a reasonable basis for Plaintiffs to

succeed with their breach-of-express-warranty claim against Defendant

Ortho El Paso in state court. Id. at 20.

                 b. Removing Defendants’ Objections

      Removing Defendants argue that contrary to the Magistrate

Judge’s analysis, the cases it cited evince that there is no reasonable


                                    22
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 23 of 32




basis for Plaintiffs to recover against Defendant Ortho El Paso in state

court. First, Removing Defendants aver that the Magistrate Judge was

required to defer to the holding in Cobb instead of conducting its own

analysis of the Cobb court’s reasoning. Removing Defs.’ Obj. 5 (citing

Hotels.com, L.P., 876 F.3d at 722). Second, Removing Defendants

maintain that the Magistrate Judge’s settled-rule approach to the no-

reasonable-basis standard resulted in a more strict review of the cases

cited by Removing Defendants than what was permitted by law, and

that if the Magistrate Judge had properly applied the no-reasonable-

basis standard, then Plaintiffs’ claims against Defendant Ortho El Paso

would have to have been dismissed. Id. at 4–9.

                 c. De Novo Analysis

     Upon thorough review of the R. & R. and Defendants’ objections,

the Court is of the opinion that Removing Defendants’ met their burden

to show that there is no reasonable basis to predict that Plaintiffs can

prevail against Defendant Ortho El Paso in state court. Accordingly,

the Court rejects the Magistrate Judge’s analysis of the Texas cases

cited by Removing Defendants.




                                    23
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 24 of 32




     The Court first determines that it must defer to the holding in

Cobb and that it cannot conduct its own independent assessment of the

Cobb court’s reasoning. Pursuant to Fifth Circuit precedent, it is not

within a federal court’s discretion to decide whether it agrees with a

state appellate court on issues of state law: a “[federal] court ‘must

follow the decisions of intermediate state courts’ unless there is

‘convincing evidence that the highest court of the state would decide

differently.’” Hotels.com, L.P., 876 F.3d at 722 (quoting Stoner, 311 U.S.

at 467). Here, the Court is of the opinion that there is no convincing

evidence that the state high court would decide differently the viability

of product-liability claims against a medical provider. Thus, the Court

must defer to the holding in Cobb.

     In Cobb, a Texas appellate court ruled that plaintiffs could not

bring claims of strict liability, breach of implied warranty, and breach of

express warranty against a medical center. 42 S.W.3d at 827.

Plaintiffs brought suit after suffering injuries from a failed back

surgery. Id. at 823–24. Plaintiffs raised several product liability claims

based on defendants’ surgical installation of incorrectly sized medical

products in plaintiff’s back. Id. The Cobb court started its analysis


                                     24
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 25 of 32




with the general rule that “hospitals are not engaged in the business of

selling the products or equipment used in the course of providing

medical services.” Id. at 826. The court then applied this rule to

conclude that no “sale” had taken place when defendants installed

corrective products in plaintiff’s back because the products were

“intimately and inseparably connected with the provision of medical

services.” Id. The court then declared that because strict liability,

breach of implied warranty, and breach of express warranty are all

predicated on a seller-buyer relationship, plaintiffs were unable to

recover for any of those claims against defendants. Id.

     Deferring to Cobb, the Court concludes that Plaintiffs cannot

prevail on their breach-of-express-warranty claim against Defendant

Ortho El Paso. By definition, express and implied warranties are only

created when a “sale” is made between a “seller” and a “buyer.” See

Tex. Bus. Code § 2.313–2.315; see also Easterly, 772 S.W.2d at 213 (“In

order for the breach of warranty to apply, there must be a sale of goods

by a merchant who deals in goods of the kind.”). Here, Defendant Ortho

El Paso is not a seller and Plaintiffs are not buyers. Plaintiffs have not

disputed Removing Defendants’ repeated assertion that the Synvisc-


                                    25
        Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 26 of 32




One® injection was an “inseparable part” of the medical services that

Plaintiff Javier Cazares received from Defendant Ortho El Paso. See

Removing Defs.’ Obj. 6; Resp. to Motion to Remand 5; Notice of Removal

5–6. As such, Defendant Ortho El Paso was not a seller, and a sale had

not taken place, when Plaintiff Javier Cazares received the Synvisc-

One® injection. Because a sale did not take place, no express warranty

was ever created by Defendant Ortho El Paso. Thus, Plaintiffs are

unable to recover for such a claim against Defendant Ortho El Paso in

state court.

        The Court next considers the cases cited by Removing Defendants

that do not explicitly discuss express breach of warranty. Although

Easterly, Walden, and Hadley v. Wyeth Labs., Inc., 287 S.W.3d 847 (Tex.

App. 2009), do not explicitly address breach-of-express-warranty claims,

the Court determines that these cases unequivocally preclude such a

claim against a medical provider like Defendant Ortho El Paso in this

case.

        In Easterly and Walden, both courts dismissed a plaintiff’s

implied-breach-of-warranty claim arising from injuries suffered after

receiving medical services. Both courts determined that a medical


                                      26
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 27 of 32




provider was not a “seller,” and a “sale” had not taken place, when a

medical provider used a good as an “inseparable part of the rendition of

medical services.” Walden, 907 S.W.2d at 448; see also Easterly, 772

S.W.2d at 214 (“As a general proposition, hospitals are providers of

services, not merchants selling goods. Absent a specific showing of the

sale of a good not intimately related to the medical service provided,

summary judgment was proper . . . .”). Because the medical provider

was not a seller, plaintiffs’ could not recover for implied-breach-of-

warranty.

     Although both Easterly and Walden involved implied breach of

warranty, and not express breach of warranty, Texas Business and

Commerce Code § 2.103 provides that the definitions of “seller” and

“sale” are the same for both types of claims. Accordingly, the courts’

analyses apply equally to both implied and express breach-of-warranty

claims.

     Similar to Cobb, Easterly and Walden foreclose the possibility of a

breach-of-express-warranty claim against Defendant Ortho El Paso. As

articulated above, the Synvisc-One® injection was an “inseparable part”

of the services received by Plaintiff Javier Cazares, meaning that


                                    27
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 28 of 32




Defendant Ortho El Paso is not a seller for purposes of both types of

breach-of-warranty claims. See Walden, 907 S.W.2d at 448. Thus,

pursuant to Easterly and Walden, Plaintiffs cannot prevail on their

breach-of-express-warranty claim against Defendant Ortho El Paso.4

     Finally, Hadley also elucidates the infeasibility of Plaintiffs’ claim

under Texas law. Although Hadley involved several claims and

statutes not relevant in the instant case, its core rationale controls.

Relying on Texas cases such as Cobb, Easterly, and Walden, the Hadley

court concluded that “[a]s long as [a medical provider’s] use of [a]

product is intimately and inseparably connected with the provision of

medical services[,] and is not available for sale to the general public, a

doctor cannot be liable for products liability” for injuries caused by that

product. Hadley, 287 S.W.3d at 849–50 (citing Cobb, 48 S.W.3d at 826–

27; Easterly, 772 S.W.2d at 213; Nevauex v. Park Place Hosp., Inc., 656

S.W.2d 923, 926 (Tex. App. 1983); Walden, 907 S.W.2d at 448). In

coming to this conclusion, the court noted that Texas state courts “have




4 This is true notwithstanding that Walden only considered and rejected
an implied-breach-of-warranty claim, and Easterly only considered and
rejected an implied-breach-of-warranty claim and a strict-liability
claim. See Easterly, 772 S.W.2d at 212–14; Walden, 907 S.W.2d at 447.
                                    28
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 29 of 32




routinely held that doctors are engaged in the practice of providing

medical services[,] and even if they use products or prescribed drugs as

part of this process, the essential nature of the relationship is still a

professional, medical one,” not one of seller and buyer. Hadley, 287

S.W.3d at 849 (citing Cobb, 48 S.W.3d at 826–27; Easterly, 772 S.W.2d

at 213; Nevauex, 656 S.W.2d at 926).

     Therefore, Hadley reaffirmed the rule in Cobb, Easterly, and

Walden, that a medical provider is not a “seller” when it supplies goods

that are an “inseparable” part of the services rendered. Hadley, 287

S.W.3d at 849–50. As such, Hadley makes clear that Defendant Ortho

El Paso cannot be held liable for breach of express warranty because it

was not a “seller” when it injected Plaintiff Javier Cazares with

Synvisc-One®.

     Accordingly, the Court determines that Cobb, Easterly, Walden,

and Hadley establish that there is no reasonable basis for Plaintiffs to

recover on their breach-of-express-warranty claim against Defendant

Ortho El Paso in state court.

     Moreover, Plaintiffs’ other claims against Defendant Ortho El

Paso fail for the same reason. The courts’ analyses of “seller” apply


                                     29
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 30 of 32




wholly to the claims of strict liability, breach of implied warranty, and

breach of express warranty. See, e.g., Cobb 42 S.W.3d at 826

(dismissing plaintiffs’ claims of strict liability, breach of implied

warranty, and breach of express warranty because the medical provider

is not “engaged in the business of selling”); Easterly, 772 S.W.2d at 212–

14 (using the court’s analysis of “seller” to dismiss plaintiff’s strict

liability claim); Hadley, 287 S.W.3d at 849–50 (holding that the

definition of “seller” in Cobb applies to all product liability claims).

      Plaintiffs are unable to prevail on any of their claims against

Defendant Ortho El Paso. Therefore, Defendant Ortho El Paso is not a

properly joined party to this suit. Because Defendant Ortho was not

properly joined, and Removing Defendants are completely diverse from

Plaintiff, there is good subject matter jurisdiction over the above-

captioned cause. Accordingly, the Court concludes that Plaintiffs’

Motion to Remand should be denied.

      B.    Motion to Dismiss

      Upon concluding that Defendant Ortho El Paso is not a proper

party to the suit, the Court must determine how to rule on Defendant

Ortho El Paso’s Motion to Dismiss. After due consideration, the Court


                                      30
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 31 of 32




elects to deny Defendant Ortho El Paso’s Motion to Dismiss as moot.

The Court adopts the Magistrate Judge’s analysis that if the Court

“determine[s] that the Motion to Remand should be denied on the basis

that [Defendant] Ortho El Paso was improperly joined,” then the Court

“would not have jurisdiction to consider the merits of [Defendant] Ortho

El Paso’s Motion to Dismiss.” R. & R. 21. Accordingly, Defendant

Ortho El Paso’s Motion to Dismiss is denied as moot.

IV.   CONCLUSION

      For the reasons expounded herein, the Court rejects the

Magistrate Judge’s recommendation as to Plaintiffs’ Motion to Remand

and concludes that Defendant Ortho El Paso is not properly joined to

this suit. Because Defendant Ortho El Paso, the only in-state

defendant, is not a proper party to this suit, complete diversity

pursuant to 28 U.S.C. § 1332 is satisfied. As such, the Court denies

Plaintiffs’ Motion to Remand.

      Additionally, the Court adopts the Magistrate Judge’s analysis

that after determining that Defendant Ortho El Paso is not a proper

party to this suit, the Court lacks jurisdiction to consider its Motion to




                                    31
      Case 3:20-cv-00005-PRM Document 39 Filed 08/07/20 Page 32 of 32




Dismiss. Thus, the Court denies Defendant Ortho El Paso’s Motion to

Dismiss as moot.

     Accordingly, IT IS ORDERED that the Magistrate Judge’s

“Report and Recommendation” (ECF No. 22) is hereby ACCEPTED IN

PART AND REJECTED IN PART.

     IT IS FURTHER ORDERED that Plaintiffs Javier Cadena

Cazares and Angelina Cazares’s “Motion to Remand” (ECF No. 4) is

hereby DENIED.

     IT IS FURTHER ORDERED that Defendant Ortho El Paso

P.A.’s “Motion to Dismiss for Failure to State a Claim Upon Which

Relief May Be Granted” (ECF No. 10) is DENIED AS MOOT.

     IT IS FURTHER ORDERED that all settings in this matter are

VACATED as to Defendant Ortho El Paso P.A. only.

     IT IS FURTHER ORDERED that all pending motions in this

cause, if any, are DENIED AS MOOT as to Defendant Ortho El Paso

P.A. only.

     SIGNED this 7th day of August, 2020.


                            _____________________________________
                            PHILIP R. MARTINEZ
                            UNITED STATES DISTRICT JUDGE

                                    32
